Citation Nr: 1128106	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for chronic right inguinal strain secondary to right inguinal hernia and right inguinal hernia repair, prior to January 29, 2011.

2.  Entitlement to a rating in excess of 10 percent for chronic right inguinal strain secondary to right inguinal hernia and right inguinal hernia repair, since January 29, 2011.

3.  Entitlement to a compensable rating for chronic abdominal strain secondary to umbilical hernia repair.

4.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

5.  Entitlement to service connection for onychomycosis. 

6.  Entitlement to service connection for right hip arthralgia, to include as secondary to service-connected chronic right inguinal strain secondary to right inguinal hernia and right inguinal hernia repair. 

7.  Entitlement to service connection for a headache disorder, claimed as migraines.

8.  Entitlement to service connection for a femoral hernia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to June 1994, February 2003 to August 2004, and an additional period of service beginning in May 2009.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from  March 2005 (increased ratings for chronic right inguinal strain and chronic abdominal strain secondary to umbilical hernia repair, and service connection for migraines), August 2007 (increased rating for pes planus), May 2010 (service connection claims for right hip arthralgia and onychomycosis), and October 2010 (service connection claim femoral hernia) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Board parenthetically notes that a January 2011 statement of the case (SOC) issued regarding service connection claims for onychomycosis and right hip arthralgia referenced evidence consisting of an electronic review of outpatient treatment records from the Montgomery VAMC and Birmingham VAMC.  A review of the claims file reflects that copies of all documents have been printed and are already associated with the claims file.  As such, a Remand to obtain these referenced records is not necessary. 

The issue of entitlement to service connection for residuals of a fractured nose has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Outstanding Service Treatment Records-  The Board observes that the Veteran was reactivated for a third period of active duty service, beginning in May 2009, during the course of the appeal.  A Report of Contact from the Veteran in September 2009 reflected that the Veteran was still on active duty.  A February 2010 Report of General Information, VA Form 21-0820 indicated that the Veteran was still on active duty at Camp Shelby, Mississippi.  A DD-214 for this period of service has not yet been associated with the claims file.  However, the record includes the report of a January 2011 VA examination, which suggests that the Veteran may have been released from service.  It remains unclear when or if the Veteran has been released from his third period of active duty service.  In any event, service treatment records from this third period of service have not been associated with the claims file. 

The Board emphasizes that records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should either associate the Veteran's service treatment records from his third period of active duty with the claims file or make a formal finding that the records are unavailable.

VA Examination SC Migraine Headaches-   A Line of Duty determination, dated in May 1998, reflects that while on Active Duty for Training (ACDUTRA), the Veteran fell and hit his head on concrete during a training course.  Treatment records associated with this injury reflect a diagnosis of nasal contusion and abrasion.  VA treatment records reflect treatment for complaints of severe headaches in January 2000, prior to his second period of active duty service.  Service treatment records from his second period of active duty service reflect a history of headaches.  Another treatment record noted a diagnosis of tension headaches in July 2003.  The Veteran complained of headaches in an examination completed just prior to his separation from his second period of active duty service.  Current treatment records document continuing treatment for headaches/migraines.  

Although the Veteran has a current headache/migraine disorder, the etiology is unclear.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  As such, an examination is required to determine the etiology of his headache/migraine disorder.  

VA Treatment Records-  The claims file reflects that the Veteran has received medical treatment from the Birmingham VA Medical Center (VAMC); however, as the claims file only includes treatment records from Birmingham dated up to February 2009.  If the Veteran has been released from service, any additional records should be obtained.  As noted above, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should attempt to obtain the Veteran's service treatment records and DD 214 from his third period of active duty and associate them with the claims file.  If the service treatment records and/or DD 214 are unavailable, a formal finding should be issued which details the efforts that were made to obtain the records.

If the Veteran's service treatment records and/or DD 214 from the Veteran's third period of active duty cannot be associated with the claims file, the AMC/RO should inform the Veteran and his representative and invite the Veteran to submit any copies of his service treatment records and/or DD 214 he may have in his possession.

2.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for disorders associated with his claims on appeal.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds the AMC/RO must obtain any outstanding treatment records from the Birmingham VAMC since February 2009.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  Following the development listed above, and depending on whether he is available due to the status of his active service, schedule the Veteran for an examination to evaluate the relationship between his headache/migraine disorder and active duty service.  The examiner should identify any current chronic headache/migraine disability.  

For any headache/migraine disorder currently diagnosed, the examiner should initially express an opinion as to whether it is at least as likely as not that such disorder is casually related to an May 1998 In Line of Duty injury during ACDUTRA.

The VA examiner should additionally express an opinion as to whether it is at least as likely as not that any current headache/migraine disorder diagnosed was permanently aggravated beyond the natural progression of the disorder, during any period of active duty service, and that such worsening was caused by that period of service.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

